Citation Nr: 0805302	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no symptoms 
of, treatment for, or diagnosis of, diabetes mellitus.

2.  The veteran has a current diagnosis of diabetes mellitus.

3.  The competent medical evidence of record does not relate 
the veteran's diabetes mellitus to his military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for diabetes mellitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, letters dated in January 2005 and 
March 2005 


satisfied the duty to notify provisions; an additional letter 
was sent in December 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran identified several physicians who he asserts 
previously treated him for diabetes; the veteran was asked in 
January 2005, and again in March 2005, to complete and return 
authorization forms for these physicians' records.  However, 
the veteran failed to provide sufficient contact information 
for all but one of these physicians; medical records were 
obtained from that one physician, but no other private 
medical records could be obtained.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 
(1991) (while the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 


1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show no symptoms of, 
treatment for, or diagnosis of diabetes mellitus.  The 
veteran is currently diagnosed with insulin-dependent 
diabetes mellitus.  Although the veteran asserts that this 
condition existed beginning in 1964, the evidence in his 
claims file shows private treatment for uncontrolled blood 
sugar levels and diabetes beginning in July 1992.  Additional 
private and VA treatment records reflect continued treatment 
through December 2006 for insulin-dependent diabetes 
mellitus, and related conditions.  

However, the overall evidence of record does not indicate 
that diabetes mellitus is related to active service, a 
conclusion the Board reaches based on the absence of 
continuity of symptomatology, as well as the lack of a 
probative medical nexus opinion linking the veteran's 
diabetes to his military service.

The earliest objective medical evidence of a diabetes 
diagnosis in the record is dated in 1992, almost 30 years 
after service separation.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although the 
veteran has asserted that he was symptomatic in service, and 
was provided oral glycemic agents within a year of service 
separation, this is not reflected in the record.  As noted 
above, the veteran identified several physicians who he 
asserts previously treated him for diabetes; the veteran was 
asked in January 2005, and again in March 2005, to complete 
and return authorization forms for these physicians' records.  
The RO sought and obtained the records from the one physician 
for whom the veteran provided sufficient identifying 
information, but those records do not show objective evidence 
of diabetes mellitus prior to 1992.  While the veteran 
indicated during his December 2007 hearing before the Board 
that he had sought treatment from several private physicians 
for diabetes in the decades subsequent to service, the Board 
notes that these are the same physicians the veteran 
identified in his incomplete authorization forms in 2005, and 
the veteran had no additional identifying information to 
provide during his hearing that would have "completed" the 
authorization forms.  Ultimately, while VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  See Wood, 1 Vet. App. at 
193, reconsidered, 1 Vet. App. at 406 (holding that the duty 
to assist is not always a 
one-way street; if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence).  Without evidence of continuity of symptomatology, 
the record does not support a finding that diabetes mellitus 
is related to service.  

Moreover, the evidence does not contain an objective medical 
nexus opinion that is competent for VA purposes.  The medical 
nexus opinion provided by the veteran's private physician, 
concluding that the veteran's diabetes mellitus was related 
to his military service, is not competent for VA purposes.  
Although he stated that he 


reviewed "Records of Department of Veteran Affairs," there 
is no evidence that the private physician actually reviewed 
the evidence in the veteran's claims file, to include his 
service medical records.  Moreover, the private physician's 
rationale for the affirmative nexus opinion is based in the 
veteran's reported symptomatology and the lay testimony of 
the veteran's family.  When the reported history of the 
veteran is inconsistent with the medical evidence of record, 
as in this case, nexus opinions based on the reported history 
of the veteran, and not on review of the veteran's complete 
medical history, are not probative for VA purposes.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  No probative, 
objective medical opinions are otherwise present in the 
medical evidence of record.  Accordingly, service connection 
for diabetes mellitus is not warranted.

The veteran and his representative have repeatedly asserted, 
both in written correspondence and during the veteran's 
December 2007 hearing before the Board, that the veteran had 
indications of diabetes mellitus, to include nocturia, 
excessive thirst, fatigue, and frequent urination, inservice 
and immediately subsequent to service.  Although the veteran 
is competent to report his own symptomatology, neither he nor 
his representative is competent to provide a medical opinion 
diagnosing a clinical condition.  This is particularly the 
case when the objective medical evidence is not consistent 
with the claimed symptomatology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  To that end, the November 2006 statements 
of the veteran's family members have been considered, but are 
not probative for the same reasons.  Id. 

Because the evidence of record does not reflect that the 
veteran's diabetes mellitus is related to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


